Citation Nr: 1208889	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected hypertension and coronary artery disease, status post coronary artery bypass grafting times three.  

2.  Entitlement to service connection for diffuse vascular disease, including secondary to service-connected hypertension and coronary artery disease, status post coronary artery bypass grafting times three.  

3.  Whether the reduction of the disability evaluation for coronary artery disease, status post coronary artery bypass grafting times three, from 100 percent to 30 percent, effective August 1, 2008, was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968 and from April 1970 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2011, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing has been placed in the claims file.  

The issues of service connection for sleep apnea and diffuse vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the reduction of the disability evaluation for coronary artery disease, status post coronary artery bypass grafting times three, from 100 percent to 30 percent, effective August 1, 2008.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the reduction of the disability evaluation for coronary artery disease, status post coronary artery bypass grafting times three, from 100 percent to 30 percent, effective August 1, 2008, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the November 2011 hearing before the Board, the Veteran expressed his desire to withdraw his appeal of whether the reduction of the disability evaluation for coronary artery disease, status post coronary artery bypass grafting times three, from 100 percent to 30 percent, effective August 1, 2008, was appropriate.

As the Veteran has withdrawn his appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.  


ORDER

The appeal of the reduction of the disability evaluation for coronary artery disease, status post coronary artery bypass grafting times three, from 100 percent to 30 percent, effective August 1, 2008, is dismissed.





REMAND

The Veteran is seeking service connection for sleep apnea and diffuse vascular disease.  He contends that these conditions were proximately caused or aggravated by his service-connected hypertension and coronary artery disease, status post coronary artery bypass grafting times three. 

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the claims file revealed evidence indicative of a potential etiological relationship between the Veteran's sleep apnea and diffuse vascular disease and his service-connected disabilities.  A May 2008 private treatment report noted findings of severe diffuse coronary disease, with lesions that are not amenable to intervention.  The private physician noted that he was struggling to get this under control because the Veteran's pressures have been so low.  A January 2011 private treatment report noted that obstructive sleep apnea has a "close association to cardiovascular disease."  In February 2011, the Veteran submitted a pamphlet from the American Academy of Sleep Medicine which noted that scientific studies have shown a direct connection among sleep disorders and heart disease.  

Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current sleep apnea and diffuse vascular disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for an examination to determine the etiology of his current sleep apnea and diffuse vascular disease.  The claims folder must be reviewed in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner is to opine as to: (1) whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea or diffuse vascular disease was incurred or aggravated during the Veteran's service; and (2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea or diffuse vascular disease were proximately caused or aggravated by his service-connected hypertension or  coronary artery disease, status post coronary artery bypass grafting times three.

A complete rationale for all opinions expressed is required.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated, readjudicate the claims on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


